Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1-14, 15-20 objected to because of the following informalities:  
Claim 1 separately discloses “embedded wells” and “array of wells” and see that in Arguments filed 4/25/2022 page 6, 7 ,  that the Applicant is identifying 124 as being both “embedded wells” and “array of wells”. These wells should be disclosed only once in each claim and the antecedent basis has to be clear.  Appropriate correction is required.
Claim 15 also separately discloses “embedded wells” and “array of wells” and see that in Arguments filed 4/25/2022 page 6, 7 ,  that the Applicant is identifying 124 as being both “embedded wells” and “array of wells” and these wells should be disclosed only once in each claim and the antecedent basis has to be clear. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-9, 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fung et al. (US 20190204226 A1) hereafter referred to as Fung in view of Wu et al. (DE 102018126875 A1) hereafter referred to as Wu.
In regard to claim 1 Fung teaches an image sensor [see Fig. 1, Fig. 10] with embedded wells [see paragraph 0022 “reaction recesses 210 (nanowells)”] for accommodating light emitters [“Emissions signal light 501 owing to fluorescence of a fluorophore attached to a sample 502 will have a wavelength range red shifted relative to a wavelength range of excitation light 101”], comprising:
a semiconductor substrate [“detector 200 can be provided by a solid-state integrated circuit detector, such as complementary metal oxide semiconductor (CMOS) integrated circuit detector or a charge coupled device (CCD) integrated circuit detector”, see paragraph 0078 “Detector 200 can include a plurality of stacked layers 231-237 including a sensor layer 231, which can be a silicon layer”] including an array [“light sensor array 201”] of sensing regions respectively corresponding to an array [see paragraph 0077 “resolution of the sensor array 201 defined by light sensors 202 can be greater than about 0.5 megapixels (Mpixels)”] of photosensitive pixels of the image sensor, 
the semiconductor substrate forming an array of wells [see comprising 214 see paragraph 0022 “each light sensor 202 can be aligned to one light guide 214 and one reaction recess 210” see Fig. 10 see paragraph 0085 “the dielectric stack defined by dielectric layers 232-237 can be etched to form an array of the cavities defined by sidewalls 254, wherein one cavity is formed for each light sensor 202 of light sensor array 201”], each well being aligned with a respective sensing region [see paragraph 0074 “light guide 214 for directing emissions signal light 501 toward the light sensor 202”] to facilitate detection, by the photosensitive pixel that includes said respective sensing region, of light emitted [see paragraph 0068 “emissions signal light 501 radiating from fluorescing fluorophores to propagate toward the respective light sensors 202”] to the photosensitive pixel by a light emitter disposed in the well; and
between adjacent sensing regions, a light-blocking barrier [see Fig. 1 “dielectric stack areas 218” see Fig. 10 “dielectric stack defined by dielectric layers 232-237” see paragraph 0074 “light guide 214 for directing emissions signal light 501 toward the light sensor 202”] to reduce propagation of light to the sensing-region of each photosensitive pixel from wells not aligned therewith,
but does not actually state that the sensing regions are doped .
Wu teaches see Fig. 9 “CMOS image sensor” see “photodiode comprises 104 a doped layer 108 in the substrate 102 having a first doping type (eg, n-type doping) and an adjacent region of the substrate 102 with a second doping type (eg, p-type doping)”.
Thus it would be obvious to modify Fung to include that the sensing regions are doped.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that photodiodes are known to give good results to detect light.
In regard to claim 2 Fung and Wu as combined teaches the light-blocking barrier being [see paragraph 0090 “the light guide 214 can have a refractive index of at least about 2.0 so that light energy propagating through light guide is reflected at an interface between light guide 214 and the surrounding dielectric stack defined by dielectric layers 231-237”] at least partly reflective.
In regard to claim 3 Fung and Wu as combined does not specifically teach the wells being in a light-receiving surface of the semiconductor substrate, the light-blocking barrier spanning, in dimension orthogonal to plane of the array of doped sensing regions, at least from a top of the light-receiving surface of the semiconductor substrate to below a bottom of the wells.
However see Wu Fig. 9, Fig. 10, Fig. 7 see that the trenches 702 “substrate 102 is selectively etched to an MDTI trench 702 in the back 124 of the substrate 102” are above the “photodiode comprises 104 a doped layer 108 in the substrate 102” . See Wu Fig. 6 Fig. 7 the trenches are in the rear of the substrate “the substrate 102 by mechanical grinding of the back 124 of the semiconductor substrate are made thinner”.
Thus it would be obvious to modify Fung to include thinning and using rear of the substrate i.e.  the wells being in a light-receiving surface of the semiconductor substrate, the light-blocking barrier spanning, in dimension orthogonal to plane of the array of doped sensing regions, at least from a top of the light-receiving surface of the semiconductor substrate to below a bottom of the wells.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to bring the light emission closer to the photodiode to get more light.
In regard to claim 4 Fung and Wu as combined in claim 3 teaches each doped sensing region spanning, in dimension orthogonal to plane of the array of photosensitive pixels, at least from above [see Wu Fig. 10 Fig. 8 see 108 and see trenches 802] to below a bottom of the wells.
In regard to claim 5 Fung and Wu as combined in claim 3 teaches the wells being in a light-receiving surface [i.e. thinning and using back surface] of the semiconductor substrate, the image sensor further comprising one or more top layers [see Fung Fig. 10 see 256, 258 see paragraph 0058 “passivation layer 258” see combination see Wu 113, 114 i.e. the wells are lined] disposed on the light-receiving surface and lining the array of wells to form an array of lined wells, the one or more top layers including at least one passivation [see Fung Fig. 10 see 256, 258 see paragraph 0058 “passivation layer 258” see combination see Wu 113, 114 i.e. the wells are lined] layer.
In regard to claim 6 Fung and Wu as combined teaches the light-blocking barrier having a first span [see combination see Wu Fig. 8, Fig. 7 the 802 from back surface of 102 to below bottom of 702] in a first dimension orthogonal to plane of the array of photosensitive pixels, the first span being at least from a top of the light-receiving surface to below a bottom of the lined wells.
In regard to claim 7 Fung and Wu as combined teaches each doped sensing region having a second span [see combination see Wu Fig. 8, Fig. 7 this can be span of 108 or 102 which are both doped, compare to the 802 ] in the first dimension, the second span overlapping with the first span.
In regard to claim 8 Fung and Wu as combined teaches the second span being at least from above a bottom [see combination see Wu Fig. 7  compare the 102 to 702] of the lined wells to below a bottom of the wells.
In regard to claim 9 Fung and Wu as combined teaches the second span being exclusively [see combination see Wu Fig. 7  compare the 108 to 702] below a bottom of the wells.
In regard to claim 12 Fung and Wu as combined does not specifically teach  a bottom of each well being between 50 and 300 nanometers below a top of the semiconductor substrate, each well having width in a range being between 50 and 1000 nanometers, the array of photosensitive pixels being characterized by a pitch in a range between 0.5 and 3.0 microns.
See Fung paragraph 0050 thicknesses.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use "a bottom of each well being between 50 and 300 nanometers below a top of the semiconductor substrate, each well having width in a range being between 50 and 1000 nanometers, the array of photosensitive pixels being characterized by a pitch in a range between 0.5 and 3.0 microns", since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 
In regard to claim 14 Fung and Wu as combined teaches a device for luminescence-based interrogation of a plurality of samples, comprising:
the image sensor of claim 1, wherein each light emitter [see Fung paragraph 0068 “detector surface 206 for supporting biological or chemical substances” “Emissions signal light 501 owing to fluorescence of a fluorophore attached to a sample 502”] is a sample; and
a cover disposed on side [see Fung Fig. 1 “flow cell 282 is defined by sidewall 284 and a flow cover 288”] of the image sensor having the wells, the cover forming (a) a fluidic chamber [see Fung Fig. 1 ] over at least some of the wells, (b) an inlet port [“inlet and outlet ports 289, 290”] for receiving a fluid into the fluidic chamber to interact with the plurality of samples when each of the samples is disposed [see Fung Fig. 1 ] in a respective one of the wells accessible from the fluidic chamber, and (c) an outlet port [“inlet and outlet ports 289, 290”] for cooperating with the inlet port to allow flow of the fluid through the sample chamber.

Claim 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (DE 102018126875 A1) hereafter referred to as Wu in view of Fung 
In regard to claim 15 Wu teaches a method for manufacturing an image sensor [see Fig. 9 “CMOS image sensor”] with embedded wells [see wells in Fig. 9 on the top above 108 having the 112, 113, 114 in them, see “photodiode comprises 104 a doped layer 108 in the substrate 102 having a first doping type (eg, n-type doping) and an adjacent region of the substrate 102 with a second doping type (eg, p-type doping)”] , comprising:
etching an array of wells [see Fig. 7 “substrate 102 is selectively etched to an MDTI trench 702 in the back 124 of the substrate 102”] in a first surface [top of 102 “substrate 102 any type of semiconductor body (eg, silicon / CMOS bulk, SiGe, etc.”] of a semiconductor substrate;
etching trenches [see Fig. 8 “a second etching process is performed in the back 124 of the substrate 102 between adjacent pixel regions 103a . 103b a BDTI trench 802 to build”] in the first surface such that the trenches, after the step of etching the array of wells, are between [see Fig. 8] adjacent wells; and
depositing, in the trenches, deep-trench isolation [112, 113, 114 “first oxide layer 114 and the lining 113 high dielectric constant clad sidewalls” “second oxide layer 112” ] including a light-blocking material that, when the semiconductor substrate includes an array of doped sensing regions [see Fig. 9 see Abstract “CMOS image sensor” “a plurality of pixel regions”] respectively aligned with the array of wells, reduces [“dielectric layers have a dielectric constant smaller than that of the substrate such that the incoming radiation is redirected to a photodiode region when it strikes sidewalls of the BDTI structure and the MDTI structure. This reduces lateral photon crosstalk”] propagation of light from each well to doped sensing region not aligned with the well
but does not teach “for accommodating light emitters”.
Fung teaches see Abstract “a detector surface configured for supporting biological or chemical substances, and a sensor array comprising light sensors and circuitry to transmit data signals using photons detected by the light sensors” see Fig. 1, see paragraph 0022 “reaction recesses 210 (nanowells)” “Emissions signal light 501 owing to fluorescence of a fluorophore attached to a sample 502 will have a wavelength range red shifted relative to a wavelength range of excitation light 101”, see paragraph 0068 “emissions signal light 501 radiating from fluorescing fluorophores to propagate toward the respective light sensors 202” “detector 200 can be provided by a solid-state integrated circuit detector, such as complementary metal oxide semiconductor (CMOS) integrated circuit detector or a charge coupled device (CCD) integrated circuit detector”, see paragraph 0078 “Detector 200 can include a plurality of stacked layers 231-237 including a sensor layer 231, which can be a silicon layer” see paragraph 0077 “resolution of the sensor array 201 defined by light sensors 202 can be greater than about 0.5 megapixels (Mpixels)” see paragraph 0021 “In FIG. 1 there is shown a system 100 for use in analysis, such as biological or chemical analysis. System 100 can include light energy exciter 10 and a detector assembly 20”.
Thus it would be obvious to modify Wu to include capability of biological or chemical analysis using Wu’s CMOS image sensor i.e. to include “for accommodating light emitters”.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to perform work such as biological or chemical analysis using Wu’s CMOS image sensor.
In regard to claim 16 Wu and Fung as combined teaches  further comprising:
after the steps of etching the array of wells and the trenches and before the step of depositing the deep-trench isolation, depositing a lining of high-k dielectric [see Wu Fig. 9 “a lining in some embodiments 113 having a high dielectric constant between a first oxide layer 114 and a second oxide layer 112 is arranged”] material on the first surface to prevent recombination of photo-generated charge at the first surface;
wherein the deep-trench isolation [“second oxide layer 112”] is deposited on the lining of high-k dielectric material in the step of depositing the deep-trench isolation.
In regard to claim 17 Wu and Fung as combined teaches  the deep-trench isolation [see Wu Fig. 9 “second oxide layer 112”] being an oxide, the method further comprising:
before the step of depositing the high-k dielectric material, depositing a first passivation layer [114] on the first surface; and
in the step of depositing the deep-trench isolation: filling the trenches with the oxide [“second oxide layer 112”] to form light-blocking barriers, and
 covering the lining of high-k dielectric material with the oxide [see Wu Fig. 9 see combination] to form a second passivation layer;
wherein the lining of high-k dielectric material is deposited on [see Wu Fig. 9 see combination] the first passivation layer in the step of depositing the high-k dielectric material.
In regard to claim 18 Wu and Fung as combined teaches further comprising doping [see Wu Fig. 9 see “photodiode comprises 104 a doped layer 108 in the substrate 102 having a first doping type (eg, n-type doping) and an adjacent region of the substrate 102 with a second doping type (eg, p-type doping)”] the semiconductor substrate to form the array of doped sensing regions  [see for example 102] such that each doped sensing region, after the steps of etching the array of wells and etching the trenches, extends from a maximum depth to a minimum depth below the first surface, the minimum depth being less than [see Wu Fig. 7, Fig. 8 compare 102 to 702 and 802]  each of (a) depth of the trenches below the first surface and (b) depth of the wells below the first surface.
In regard to claim 19 Wu and Fung as combined teaches further comprising doping the semiconductor substrate [see Wu Fig. 9 see “photodiode comprises 104 a doped layer 108 in the substrate 102 having a first doping type (eg, n-type doping) and an adjacent region of the substrate 102 with a second doping type (eg, p-type doping)”]  to form the array of doped sensing regions [see for example 108] such that (a) each doped sensing region, after the steps of etching the array of wells and etching the trenches, has a first span [see Wu Fig. 9 see 108] in a first dimension orthogonal to the array of doped sensing regions, the first span being exclusively below the array of wells, and (b) the light blocking material has a second span in the first dimension, the second span extending to a top of the first surface and overlapping with the first span.
In regard to claim 20 Wu and Fung as combined teaches a method for manufacturing a device [see combination see Fung “a detector surface configured for supporting biological or chemical substances” “Emissions signal light 501 owing to fluorescence of a fluorophore attached to a sample 502 will have a wavelength...”] for luminescence-based interrogation of a plurality of light emitters, comprising:
performing the method of claim 15; and
forming a fluidic chamber [see Fung Fig. 1 see “flow cell 282 is defined by sidewall 284 and a flow cover 288” “inlet and outlet ports 289, 290”]  over at least some of the wells.
Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive. 
On page 6, 7 the Applicant argues “The claimed invention structure, where wells are formed in the semiconductor substrate ...”.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “where wells are formed in the semiconductor substrate ...”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Examiner responds that this is not the language used in the claim. The claim language states “the semiconductor substrate forming an array of wells” which is broad because the word “forming” is very broad and includes wells formed in dielectric layers of the semiconductor substrate. See the rejection the “semiconductor substrate ” is the “solid-state integrated circuit ” and detector which comprises many layers.
The use of the word “semiconductor substrate ” in the art can include a plurality of layers, see that an SOI substrate includes a buried insulator, see some examples of the use of “semiconductor substrate ” below:
See Lu (US 20190363040 A1) Abstract “A semiconductor substrate includes a dielectric layer, a first conductive layer, a first barrier layer and a conductive post”.
See Huang (CN 112164686 A) Abstract “The invention discloses a semiconductor substrate, and the semiconductor substrate includes a dielectric layer and a circuit layer”.
See Esch (US 20200388605 A1) Abstract “A semiconductor substrate includes a dielectric insulation layer and a structured metallization layer”
See the use of the word “forming” in the art:
See Girardie (US 20030109133 A1) claim 5: “Process according to claim 1, characterized in that the substrate (1) is a semiconductor substrate forming an integrated circuit”.
Thus under broadest reasonable interpretation, as stated in the rejection the “semiconductor substrate ” is the “solid-state integrated circuit ” and detector which comprises many layers.
On page 6, 7 the Applicant argues “As shown in Applicant’s FIG. 1, an image sensor 100 includes embedded wells 124 in a semiconductor substrate 110 for containing light emitters 160 arranged on top of or above the sensing regions 122 for near-field imaging and to reduce crosstalk between adjacent pixels. Particularly, the semiconductor substrate forms an array of wells, each well 124 is embedded in a respective pixel region in the semiconductor substrate 110 and aligned with the doped sensing region 122 of the respective pixel 120, where each well is configured to accommodate a light emitter 160, such that light detection sensitivity can be improved as more emitted light can be collected while suppressing crosstalk between pixels since adjacent wells are isolated by a light-blocking barrier 132.  In contrast, Fung appears to teach a detector device including a detector surface configured for supporting biological or chemical substances, and a sensor array comprising light sensors and circuitry to transmit data signals using photons detected by the light sensors. As shown, for example, in FIGS. 8 and 10, the device of Fung is a front-side illuminated image sensor, where light guide 214 is positioned between reaction recess 210 and light sensor 202. Further, the alleged reaction recess 210 of Fung is formed within a passivation layer 256 disposed above the surface of the semiconductor substrate layer 231 containing light sensor 202. This would impose a limitation on light collection efficiency and create issues with crosstalk between adjacent light guides 214 through dielectric stack areas 218”.
The Examiner responds that the claim 1 separately discloses “embedded wells” and “array of wells” and that the Applicant is identifying 124 as being both “embedded wells” and “array of wells”.
The Examiner responds that under broadest reasonable interpretation, the claim language of claim 1 is shown to be obvious by the prior art combination, however the claim 1 can be clarified to disclose each well only once and to specify that the well is formed in a semiconductor layer.
On page 7, 8 the Applicant argues “Claims 15 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Fung.
As argued above, neither Wu not Fung, alone or in combination, teach the claimed image sensor with embedded wells. As stated on page 8 of the Office Action, Wu lacks any teaching of the claimed array of wells for accommodating light emitters. Fung is cited to provide this teaching, with the argument that it would be obvious “to modify Wu to include capability of biological or chemical analysis using Wu’s CMOS image sensor i.e. to include ‘for accommodating light emitters’.” Applicant respectfully disagrees. Wu does not teach any wells at all, let alone wells for accommodating light emitters. The multi-deep trench isolation (MDTI) structures and the Boundary Ditch Isolation (BDTI) structures are all isolation structures. Neither of them can be considered wells as claimed and disclosed. This is further supported by the fact that both types of trenches are filled with the same first oxide layer 114, lining 113 and second oxide layer 112. Wu discloses no structure suitable for accommodating any substance, including light emitters. One of ordinary skill in the art would have no motivation to add the wells of Fung to the disclosure of Wu absent the Applicant’s disclosure”.
The Examiner responds that see the rejection, Wu does teach the wells i.e. trench 702 and as stated in the rection does not teach for acommodating light emitters. Fung teaches the light emission, see light 501 and also light sensors 202. Thus Wu can be modified as taught by Fung and the motivation is to perform biological or chemical analysis.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818